Exhibit UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS The following tables present unaudited pro forma combined financial statements for Community Bancorp. and its Subsidiary, Community National Bank (the Company) and LyndonBank that has been prepared to give you a better picture of the possible financial position of the combined company. In presenting the pro forma balance sheet information, we assumed that the Company and LyndonBank had been merged as of the balance sheet date of September 30, 2007. In presenting the pro forma income statement information, we assumed that the Company and LyndonBank had been merged as of the period beginning on January 1, for each calendar period presented. This information is known as "pro forma" information and has been prepared by combining certain selected historical information about the Company and LyndonBank together. This pro forma information has been prepared for illustrative purposes only. For purposes of this pro forma presentation, it has been assumed that $26,717,823 in cash will be paid to LyndonBank shareholders in exchange for all of the issued and outstanding shares of LyndonBank common stock. You should not rely on this information as being indicative of the financial results the combined company would have had if the merger had already been completed or will have in the future. This information should be read in conjunction with the respective consolidated financial statements of the Company and LyndonBank, and the respective related notes. The following preliminary unaudited pro forma condensed combined balance sheet as of September 30, 2007 combines the September 30, 2007 balance sheets of the Company and LyndonBank assuming the merger was completed on September 30, Preliminary Unaudited Pro Forma condensed Combined Balance Sheet September 30, 2007 Community Bancorp. & Pro Forma Adjustments Pro Forma Subsidiary LyndonBank Debit Credit Combined Assets Cash and due from banks $ 7,609,332 $ 8,058,116 $ 15,387,000 $ 26,717,823 (1)(2) $ 4,336,625 Federal funds sold and overnight deposits 12,389,462 3,901,284 16,290,746 Investments held-to-maturity 29,431,718 0 29,431,718 Investments available-for-sale 25,074,048 24,330,330 49,404,378 Restricted equity securities 2,450,150 1,006,700 3,456,850 Loans held-for-sale 982,576 0 982,576 Gross loans 255,926,578 102,545,992 784,000 92,000 (3)(10) 359,164,570 Allowance for loan losses (2,321,409 ) (971,019 ) (3,292,428 ) Deferred loan fees-net (490,826 ) 3,228 (487,598 ) Net loans 253,114,343 101,578,201 355,384,544 Bank premises & equipment, net 12,072,266 4,538,247 16,610,513 Accrued interest 1,755,545 688,460 2,444,005 BOLI 0 3,526,604 3,526,604 Other assets 5,928,109 264,246 692,601 596,000 (11)(4) 6,288,956 Core deposit intangibles 0 0 4,161,000 (5) 4,161,000 Goodwill 0 0 8,754,608 (6) 8,754,608 Total assets $ 350,807,549 $ 147,892,188 $ 501,073,123 Liabilities: Deposits: Non-interest bearing $ 167,194,946 $ 17,087,005 $ 184,281,951 Interest bearing 134,843,845 96,775,251 702,000 (7) 230,917,096 302,038,791 113,862,256 415,199,047 Repurchase agreements 14,212,876 6,562,000 20,774,876 Fed funds purchased/other advances 40,000 12,000,000 12,040,000 Capital lease obligations 0 950,287 950,287 Subordinated debentures 0 0 12,887,000 (1) 12,887,000 Accrued interest & other liabilities 2,653,456 286,051 1,919,980 (8) 4,859,487 Total liabilities 318,945,123 133,660,594 466,710,697 Common stock 11,481,838 653,400 653,400 (9) 11,481,838 Preferred stock 0 0 2,500,000 (1) 2,500,000 Additional paid-in capital 24,818,896 2,138,439 2,138,439 (9) 24,818,896 Retained earnings (deficit) (1,749,560 ) 14,210,059 14,210,059 (9) (1,749,560 ) Treasury stock (2,622,777 ) (2,259,270 ) 2,259,270 (9) (2,622,777 ) Accumulated other comprehensive loss (65,971 ) (511,034 ) 511,034 (9) (65,971 ) Total shareholders' equity 31,862,426 14,231,594 34,362,426 Total liabilities & shareholders' equity $ 350,807,549 $ 147,892,188 $ 501,073,123 (1) Trust preferred securities and non-cumulative stock issued to fund a portion of the transaction. (2) Cash paid for transaction. (3) Loans estimated fair value adjustment will be amortized over the remaining life of the loan portfolio. (4) Estimated purchase accounting accruals related to legal, accounting, and investment banking fees associated with the merger transaction. (5) Core deposit intangible on transaction account at December 31, 2007 will be amortized over 10 years using an accelerated method. (6) Estimated goodwill as a result of the merger transaction, calculated as follows: Cash at closing $ 26,717,823 Acquisition costs 596,000 Net premium received from sale of branch (600,601 ) Total purchase price 26,713,222 Less shareholders' equity of LB 9/30/07 (14,231,594 ) Equals Premium paid over book 12,481,628 Less core deposit intangible, adjusted for tax (2,746,260 ) Less: net Loan fair value adj., adjusted for tax (517,440 ) Less: net fair value of CDs, adjusted for tax (463,320 ) Goodwill $ 8,754,608 (7) Certificate of deposit fair value adjustment will be amortized over the remaining life of the CD portfolio. (8) Estimated deferred tax accrual related to fair value adjustment. (9) Under the purchase method of accounting, the equity accounts of LyndonBank are eliminated. (10) Fair value of loans sold on acquisition date. (11) Premium received on deposits sold on acquisition date. Bank premises and equipment will be adjustment to fair value based on updated appraisals. The following preliminary unaudited pro forma condensed combined statement of income for the nine months ended September 30, 2007 combines the statements of income of the Company and LyndonBank assuming the merger was completed on January 1, For the Nine Months Ended September 30, 2007 Community Proforma Bancorp. Proforma Adjustments Combined & Subsidiary LyndonBank Debit Credit Company Interest and dividend income Loans, including fees $ 14,406,502 $ 6,242,869 $ 147,000 (1) $ 20,502,371 Investment income 1,639,471 1,101,739 21,943 (2) 2,763,153 Total interest and dividend income 16,045,973 7,344,608 23,265,524 Interest Expense: Deposits 5,774,457 2,421,095 819,150 (3) 9,014,702 Other borrowings 331,330 658,473 871,318 (4) 1,861,121 Total interest expense 6,105,787 3,079,568 10,875,823 Net interest and dividend income 9,940,186 4,265,040 12,389,701 Provision for loan losses 122,500 30,000 152,500 Net interest and dividend income after the provision for loan losses 9,817,686 4,235,040 12,237,201 Noninterest income: Service charges on deposits accounts 1,031,526 417,865 1,449,391 Securities, gains, net 0 51,449 51,449 Gain on sales of loans 0 150 150 Increase in cash surrender value of bank owned life insurance 0 94,783 94,783 Other income 1,676,660 336,151 2,012,811 Total noninterest income 2,708,186 900,398 3,608,584 Noninterest expense: Salaries and employee benefits 4,771,326 2,337,317 7,108,643 Occupancy and equipment expense 1,776,935 1,269,999 3,046,934 Other operating expenses 3,004,450 1,049,866 4,054,316 Total noninterest expenses 9,552,711 4,657,182 14,209,893 Income before income taxes 2,973,161 478,256 1,635,892 Income tax (benefit) expense 512,850 55,721 617,279 (5) (48,708) Net income $ 2,460,311 $ 422,535 $ 1,684,599 Net income per share of common stock $ 0.56 $ 0.40 $ 0.39 Shares outstanding 4,357,565 1,058,132 4,357,565 The following preliminary unaudited pro forma condensed combined statement of income for the year ended December 31, 2006 combines the statements of income of the Company and LyndonBank assuming the merger was completed on January 1, For the Year Ended December 31, 2006 Proforma Adjustments Proforma Combined Community LyndonBank Debit Credit Company Interest and dividend income Loans, including fees $ 18,471,445 $ 7,355,319 $ 196,000 (1) $ 25,630,764 Investment income 2,504,399 1,643,416 29,257 (2) 4,177,072 Total interest and dividend income 20,975,844 8,998,735 29,807,836 Interest Expense: Deposits 6,684,827 2,574,733 1,092,200 (3) 10,351,760 Other borrowings 1,018,261 619,471 1,161,757 (4) 2,799,489 Total interest expense 7,703,088 3,194,204 13,151,249 Net interest and dividend income 13,272,756 5,804,531 16,656,587 Provision for loan losses 137,500 0 137,500 Net interest and dividend income after the provision for loan losses 13,135,256 5,804,531 16,519,087 Noninterest income: Service charges on deposits accounts 1,322,360 562,353 1,884,713 Securities, gains, net 56,875 0 56,875 Gain on sales of loans 0 11,040 11,040 Increase in cash surrender value of bank owned life insurance 0 118,956 118,956 Other income 1,744,941 363,421 2,108,362 Total noninterest income 3,124,176 1,055,770 4,179,946 Noninterest expense: Salaries and employee benefits 6,261,405 3,157,769 9,419,174 Occupancy and equipment expense 2,180,336 1,062,679 3,243,015 Other operating expenses 3,712,629 1,528,418 5,241,047 Total noninterest expenses 12,154,370 5,748,866 17,903,236 Income before income taxes 4,105,062 1,111,435 2,795,797 Income tax (benefit) expense 729,614 112,000 823,038 (5) 18,576 Net income $ 3,375,448 $ 999,435 $ 2,777,221 Net income per share of common stock $ 0.82 $ 0.95 $ 0.68 Average shares outstanding 4,097,577 1,057,591 4,097,577 Community Bancorp anticipates it will incur conversion and integration charges.Community Bancorp further anticipates realizing cost savings from the consolidation of operational functions.These adjustments are not included in these unaudited pro forma combined statements of income. (1) Loans estimated fair value adjustment will be amortized over the remaining life (4 years) of the loan portfolio. (2) Trust preferred security interest received on common securities as a result of the trust preferred securities issued to fund a portion of the transaction. (3) Amortization of core deposit intangible using a double-declining method over 10 years, and assuming the transaction closed on January 1, 2007.A time deposit fair value adjustment is also being amortized over the average life (2.7 years) of the portfolio. (4) Interest on trust preferred securities issued ($12,887,000 x 7.56% annual rate) and interest on non-cumulative stock issued ($2,500,000 x 7.50%) to fund a portion of the transaction. (5) Tax effects of the pro forma adjustments.
